Citation Nr: 1605819	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-06 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an increased initial rating for ischemic heart disease, rated as 30 percent disabling prior to March 28, 2013; as 100 percent disabling from April 24, 2013 to August 1, 2013; as 30 percent disabling from August 1, 2013 to January 7, 2014; and as 10 percent disabling thereafter.  

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a compression fracture of the lumbar spine, to include entitlement to an effective date earlier than January 7, 2014 for the grant of the 10 percent rating.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active service from December 1957 to February 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2010, October 2010, and March 2014 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  The July 2010 decision granted service connection for diabetes and peripheral neuropathy of the bilateral lower extremities.  The October 2010 decision denied the claim for a TDIU.  The March 2014 decision granted service connection for ischemic heart disease and increased the Veteran's rating for his service-connected back disability.  

This is the third time that this case has come before the Board.  As in its previous decisions, it is instructive to review the complex history of the Veteran's claims.  

The Veteran first sought service connection for diabetes in an August 2004 claim.  This claim was initially denied in an August 2005 rating decision.  The Veteran thereafter filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2009.  He filed a Substantive Appeal in that same month.  

The Veteran filed his claims for service connection for bilateral peripheral neuropathy of the lower extremities in September 2006.  His claim was denied in a March 2009 rating decision.  

Following an April 2010 Decision Review Officer hearing at which the Veteran's presence in Vietnam was conceded, the RO issued a rating decision in July 2010 granting service connection for diabetes and bilateral peripheral neuropathy.  The Veteran filed his Notice of Disagreement with respect to the initial ratings assigned for his diabetes and peripheral neuropathy in September 2010.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011; that hearing, however, dealt with matters that are no longer before the Board, so it will not be discussed further.  

In a July 2011 decision, the Board granted the claim for service connection for impotence; that claim is thus no longer before the Board.  The Board also remanded a claim for service connection for hypertension for further development.  Noting that the Veteran had filed a notice of disagreement with respect to his three increased ratings claims, the Board also assumed jurisdiction of these issues and remanded them in order that a statement of the case could be issued.

The RO issued a statement of the case as to the diabetes and peripheral neuropathy issues in May 2012.  The Veteran filed a timely substantive appeal regarding these claims in June 2012.  The Veteran requested a hearing before a member of the Board at his local office.  In August 2012, however, the Veteran withdrew this hearing request.  

Meanwhile, the Veteran had separately filed claims for entitlement to service connection for ischemic heart disease and entitlement to a TDIU.  The Veteran filed a timely Substantive Appeal for these issues in April 2011.  As this Substantive Appeal was not made part of the claims folder prior to the Board's July 2011 decision, however, the Board did not address them.  

On his April 2011 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board at his local office.  The Veteran was scheduled for such a hearing in October 2012.  The Veteran did not attend his scheduled hearing; he has not subsequently asked for the hearing to be rescheduled.  His hearing request is considered withdrawn.  

In a January 2013 decision and remand, the Board denied service connection for hypertension and ischemic heart disease.  It remanded increased ratings claims for diabetes and bilateral peripheral neuropathy of the lower extremities, as well as the claim for a TDIU.  

Subsequent to the Board's January 2013 decision, the Veteran again sought service connection for ischemic heart disease in March 2013.  As the Veteran was now diagnosed as suffering from this disability, the RO granted the Veteran's claim in February 2014.  Subsequently, in March 2014, the RO issued a second rating decision that assigned the disability ratings and effective dates shown above.  That rating decision also increased the Veteran's rating for his service-connected back disability.  The Veteran filed a timely notice of disagreement with this decision in April 2014.  

As a final matter, in March 2014, the RO informed the Veteran's attorney that he was not eligible for attorney fees for the matters decided in the March 2014 rating decision.  The Veteran's attorney filed a notice of disagreement with this decision in April 2014.  The RO issued a statement of the case in August 2014, and the attorney filed a timely substantive appeal that same month.  

Though the Veteran's attorney has perfected his appeal as to this issue, the Board shall not address it herein.  Notably, the RO has not yet certified the issue to the Board, and it is not clear whether any further development remains outstanding or necessary.  Under these circumstances, the Board currently declines jurisdiction over this matter; it will be addressed in a later decision if otherwise in order.  

The issues of entitlement to increased ratings for ischemic heart disease and a back disability as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Treatment for the Veteran's diabetes does not require the regulation of activities.  

2.  Over the course of the entire appeals period, the Veteran's peripheral neuropathy of his left lower extremity has resulted in moderately severe incomplete paralysis.

3.  The Veteran's peripheral neuropathy of his right lower extremity results in moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for an initial 40 percent rating, but not in excess thereof, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the increased initial ratings claims decided herein, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not reflect, that he is in receipt of or has applied for disability benefits from the Social Security Administration.  

Over the course of the appeals period, the Veteran has undergone multiple VA examinations germane to his claims on appeal.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  

These claims were previously remanded in both July 2011 and January 2013.  In July 2011, the Board directed that a statement of the case be issued with regard to the Veteran's increased ratings claims.  The RO issued a SOC in May 2012, and the Veteran then perfected his appeal.  

In its January 2013 remand, the Board directed that the Veteran undergo new examinations to determine the current nature and severity of his service-connected diabetes and peripheral neuropathy.  Those examinations were completed in January 2014.  Thus, each of the Board's previous remand directives has been met, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the foregoing reasons, VA's duty to assist has been met.

II.  Increased Initial Ratings Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's claims are evaluated separately below.

Type II Diabetes

The Veteran's type II diabetes mellitus has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  

A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  Ratings in excess of 40 percent require regulation of activities in addition to other, more severe manifestations of diabetes.  

The term "regulation of activities" is defined as an "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a claimant's diabetes to warrant a rating in excess of 20 percent, "it must be shown that a regulation of these activities is medically necessary."  Id.  

In reviewing the Veteran's voluminous treatment records, the Board finds no evidence that the Veteran's treatment for his diabetes requires regulation of activities.  

First, the Veteran has undergone two VA examinations germane to his diabetes claim.  At the first in June 2010, the examiner noted that the Veteran does take an oral hypoglycemic agent and that he follows a restricted diet.  The examiner also noted, however, that the Veteran is not restricted in his ability to perform strenuous activities.  More recently, at a January 2014 VA examination, the examiner noted that the Veteran takes both an oral hypoglycemic agent and insulin to control his diabetes.  Again, however, the examiner noted that the Veteran does not require the regulation of activities as part of the medical management of his diabetes.  

Second, none of the Veteran's VA treatment records reflect that he has been instructed to regulate his activities.  To the contrary, treatment records of March 2011, September 2011, September 2012, February 2013, June 2013, and November 2013 show that the Veteran was instructed to exercise in an effort to control his service-connected diabetes.  

Finally, none of the private treatment records submitted by the Veteran show that he has been instructed to regulate his activities.  Though these records show continuing care for his diabetes (and they also show that he has been prescribed insulin), there is no evidence that his private treatment providers have instructed him to avoid strenuous activities in the management of his diabetes.  

In his September 2010 notice of disagreement and his June 2012 substantive appeal, the Veteran's attorney argued that the Veteran is entitled to an increased rating on the basis of his using insulin to treat his diabetes.  As shown above, however, use of insulin corresponds with the 20 percent rating currently assigned.  The Veteran's attorney did argue in his June 2012 substantive appeal that the Veteran was unable to perform routine activities such as bathing or taking long walks.  This statement, however, is not corroborated by the medical evidence of record (indeed, it is contradicted by the instructions from VA treatment providers to exercise).  Regardless of the credibility of the statement, it is simply outweighed by the evidence to the contrary showing that the Veteran has not been instructed to regulate his activities.  

Absent competent and credible evidence of regulation of activities, the criteria for a 40 percent rating or higher for the Veteran's diabetes have not been met.  

With regard to extraschedular consideration, the evidence shows that the Veteran's service-connected diabetes requires the use of insulin and a restricted diet; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  There is no allegation or evidence that the Veteran's diabetes results in symptoms not considered by the applicable Diagnostic Code.  To the extent that the Veteran's diabetes results in secondary complications (such as peripheral neuropathy and cardiac complications), these specific disabilities have been separately service-connected.  Quite simply, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for diabetes is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for type II diabetes mellitus; there is no doubt to be resolved; and a disability rating in excess of 20 percent is not warranted.  

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the bilateral lower extremities is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, covering paralysis of the sciatic nerve.  Under that Code, incomplete moderate paralysis of the sciatic nerve warrants the 20 percent rating currently assigned.  A 40 percent rating is assigned for incomplete moderately severe paralysis, and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  The highest, 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops; there is no active movement possible of muscles below the knee; and flexion of knee is weakened or lost.  Id.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," or "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  .

Prior to the appeal period in question here, the Veteran underwent a nerve conduction study in February 2005 at a private treatment provider.  That study found that the Veteran had "moderate to significant slowing of motor nerve conduction velocities in the lower extremities," and that "sensory latencies were significantly prolonged in the lower extremities."  The Veteran was diagnosed as suffering from "moderately severe chronic and slowly progressive axonal polyneuropathy affecting the motor sensory and autonomic fibers."

The Veteran underwent a VA peripheral nerves examination in June 2010.  The Veteran contended that he had a pinstick sensation in his bilateral feet that has progressed to bone pain.  He stated that his condition results in balance problems, and that he occasionally used a cane to stop himself from falling.  

Upon examination, the Veteran's ankle and knee jerk reflexes were absent in his left lower extremity.  In his right, the Veteran's knee jerk reflex was normal, but his ankle jerk reflex was hypoactive.  Sensory testing of the right and left lower extremities showed normal vibration and position sense.  Pain/pinprick sensation and light touch sensation were decreased at his toes in both feet.  The examiner reported that there was no evidence of a gait abnormality, and that there was no evidence of imbalance or tremor.  

In the September 2010 substantive appeal, the Veteran's attorney argued that a 40 percent rating was warranted, noting that the Veteran uses a cane for balance.  

The Veteran underwent a VA examination for his service-connected spine disability in September 2010.  The Veteran at that time stated that, though he suffers from numbness in his lower extremities, he had no paresthesias, leg or foot weakness, falls, or unsteadiness.  The examiner noted that, though the Veteran used a cane, he could walk 1-3 miles.  

Upon examination, the Veteran's gait was described as normal.  His knee jerk and ankle jerk reflexes were normal, as were his plantar reflexes.  The sensory examination was also normal.  The Veteran had full strength in all movements, his muscle tone was normal, and there was no evidence of muscle atrophy.  

In his June 2012 substantive appeal, the Veteran's attorney argued that the results of the June 2010 examination as to the Veteran's left lower extremity mandated an increased rating.  The attorney also noted that the Veteran complained of falls due to the weakness of his legs.  

Most recently, the Veteran underwent a VA examination in January 2014.  At that examination, he contended that he suffered from severe, constant and intermittent pain in both lower extremities.  He also contended that he suffered from severe numbness and paresthesias or dysesthesias in both lower extremities.  The Veteran stated that he had difficulty standing for prolonged periods, and that he uses a cane when walking to prevent falls.  

Upon examination, the Veteran had full strength in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion of both lower extremities.  Reflex testing revealed that ankle and knee jerk reflexes were absent in his left lower extremity.  In his right, the Veteran's knee jerk reflex was normal, but his ankle jerk reflex was hypoactive.  Sensory testing revealed decreased light touch sensation in the Veteran's knees, ankles, and toes.  Position sense and cold sensation was normal in both lower extremities; vibration sensation was absent in both lower extremities.  The examiner found no evidence of muscle atrophy, but did note that the Veteran had loss of extremity hair on his bilateral lower extremities.  

The examiner concluded that, though the Veteran suffers from peripheral neuropathy of the bilateral lower extremities, his sciatic and femoral nerve functioning was normal.  

Though there is a wealth of both private and VA treatment records, few of these records directly address the Veteran's peripheral neuropathy.  To the extent that his neuropathy is discussed, records reflect that the Veteran has full strength but reduced reflexes in his lower extremities.  These records also show that the Veteran continues to walk, though with a cane, and that he has been encouraged to exercise.  

The above summarized records present a somewhat confusing picture of the Veteran's disability.  For instance, though testing in both June 2010 and January 2014 showed that the Veteran had absent reflexes in his left lower extremity, testing in September 2010 showed that his reflexes were normal.  Further, though the Veteran stated that he uses a cane to ambulate, records show that he continues to walk and has, in the past, denied falling.  

Based on the evidence listed above, the Board concludes that the Veteran's peripheral neuropathy of the left lower extremity most closely approximates the moderately severe incomplete paralysis described by the 40 percent rating.  Though testing results have been inconsistent, at least two VA examinations have shown that the Veteran's reflexes are absent, and that his sensation is vastly diminished.  Resolving all reasonable doubt in his favor, the Board finds that his symptoms more closely approximate moderately severe paralysis.  Further, because these symptoms have remained more or less constant, these findings warrant an increased, 40 percent rating for the entire appeal period.

That said, his peripheral neuropathy of the left lower extremity does not approximate the severe incomplete paralysis required for the 60 percent rating.  Notably, there is no evidence that the Veteran has muscular atrophy as required for this rating.  Also, the Veteran remains able to walk, and his strength has always been described as full.  

Further, the Veteran's peripheral neuropathy of the right lower extremity approximates moderate incomplete paralysis consistent with the 20 percent rating currently assigned.  Though the Veteran's sensory testing is diminished, he has full strength in his right lower extremity, and only hypoactive reflex testing in ankle jerk.  His knee jerk reflex has been consistently normal.  Based on these findings, the Board cannot find that his disability more closely approximates the moderately severe incomplete paralysis required for a 40 percent rating.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities results in sensory and reflex deficits in both extremities.  The rating criteria reasonably describe the Veteran's disability level and these symptoms, and his disability picture is thus contemplated by the rating schedule.  Accordingly, the assigned schedular evaluation for the Veteran's peripheral neuropathy is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In summary, the Board finds that, as to the Veteran's left lower extremity, the criteria for an increased, 40 percent rating have been met.  As to the Veteran's right lower extremity, however, his symptoms more closely approximate the 20 percent rating currently assigned for moderate incomplete paralysis.  The preponderance of the evidence is against that particular claim, and there is no doubt to be resolved.  

ORDER

An initial rating in excess of 20 percent for diabetes is denied.

An initial rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity is granted for the entire appeal period.  

An initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

REMAND

The Veteran's remaining claims must be remanded.  First, with respect to the TDIU claim, the Board remanded this claim in January 2013.  The Board instructed the Veteran to undergo VA examinations to determine the occupational impact of his various service-connected disabilities.  

Though such examinations were completed in January 2014, the consideration of the occupational impacts of the Veteran's disabilities was cursory at best.  The examiner did not describe the particular occupational functions that would be compromised by his service-connected disabilities, nor did she consider the cumulative effects of his combined disabilities.  Remand for a new examination and opinion is thus required.  

Further, any decision with regard to the Veteran's TDIU claim would be premature, as the Veteran has filed a notice of disagreement with the ratings assigned for his ischemic heart disease and his back disability.  The Veteran's TDIU claim is inextricably intertwined with these claims, and is not ripe for adjudication.

With respect to the Veteran's ischemic heart disease and back disability claims, the Veteran filed a notice of disagreement as to the ratings assigned in April 2014.  To date, no further action has been taken by the RO.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  These claims must be remanded so that the RO may issue a statement of the case.  The claims should be returned to the Board only if the appellant perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran regarding the issues of entitlement to an increased initial rating for ischemic heart disease and for an increased rating (to include whether an earlier effective date is warranted) for the Veteran's back disability.  Return these issues to the Board only if the Veteran perfects a timely appeal.  

2.  Schedule the Veteran for an examination to determine the impact that his service-connected disabilities have on his employability, but not before any examiner who has previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to comment on the functional impact of the Veteran's service-connected disabilities (including his diabetes, peripheral neuropathy of the bilateral upper and lower extremities, ischemic heart disease, low back disability, and impotence) on his ability to secure and follow substantially gainful employment. 

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.  

The examination report must include a complete rationale for all opinions expressed.

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


